Title: To James Madison from William Jarvis (Abstract), 14 April 1805
From: Jarvis, William
To: Madison, James


14 April 1805, Lisbon. “Understanding the Brig Acorn, Captain Folger did not get out yesterday I shall avail myself of this Vessel to inform you that a British transport which arrived from the Streights last evenning, brings advice that on the 9th. Instant 13 French Sail of the line and 4 Frigates appeared off Cadiz, when the British blockading Squadron, consisting of 6 sail of the line and some Frigates under the command of Admiral Sir John Orde bare away and left the station. The French did not pursue but appeared as if their object was to wait to be joined by the Spanish Squadron in that Port. The British Squadron did not Stop till it reached Cape St. Vincent. A British Packet is ordered to sail this day at 12 o’Clock to carry the advice to England. It is supposed to be the Toulon Squadron.”
